In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00013-CV




              IN RE ALLEN “F” CALTON




         On Appeal from the 67th District Court
                Tarrant County, Texas
            Trial Court No. 067-281770-15




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Burgess
                                             OPINION
        Allen “F” Calton, an inmate at the Stiles Unit of the Texas Department of Criminal Justice,

filed a petition for a writ of mandamus in the 67th Judicial District Court of Tarrant County,

Texas.1 In his mandamus action, Calton asked the trial court to compel Steve Schiller, a former

official court reporter for the 213th Judicial District Court of Tarrant County, to file transcripts of

pretrial hearings that were conducted before Calton’s murder trial.2 At the time Calton filed his

mandamus petition with the trial court, he had already perfected a direct appeal from the dismissal

of a lawsuit he had filed in the 153rd Judicial District Court of Tarrant County, which raised the

same issues and sought essentially the same relief.3 The trial court determined that it was without

jurisdiction to address Calton’s petition, and it dismissed the matter for lack of subject-matter

jurisdiction. Calton appeals, and we affirm.

        “A district court has mandamus jurisdiction only to enforce its own jurisdiction.” Garrett

v. Williams, 250 S.W.3d 154, 159 (Tex. App.—Fort Worth 2008, orig. proceeding) (citing TEX.

GOV’T CODE ANN. § 24.011 (West 2004)). Here, the purpose of Calton’s petition for writ of

mandamus in the trial court was not to protect the trial court’s jurisdiction. Therefore, the trial

court did not have subject-matter jurisdiction to order the relief requested by Calton, and his


1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013). We follow the precedent of the Second Court of Appeals in deciding this case. See TEX. R.
APP. P. 41.3.
2
 Calton’s conviction for attempted murder was upheld by the Second Court of Appeals in Calton v. State, No. 2-04-
228-CR, 2005 WL 3082202, at *1 (Tex. App.—Fort Worth Nov. 17, 2005, pet. withdrawn) (mem. op., not designated
for publication).
3
 Subsequently, we affirmed the 153rd court’s dismissal in our opinion in Calton v. Schiller, No. 06-15-00062-CV,
2016 WL 3356740, at *5 (Tex. App.—Texarkana June 16, 2016, no pet. h.).

                                                       2
petition for a writ of mandamus was appropriately dismissed. See Garrett, 250 S.W.3d at 159

(citing TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(b)).4

         We affirm the judgment of the trial court.



                                                      Ralph K. Burgess
                                                      Justice

Date Submitted:            June 10, 2016
Date Decided:              July 13, 2016




Moreover, even if the trial court had subject-matter jurisdiction, Calton’s petition was frivolous. See TEX. CIV. PRAC.
4

& REM. CODE ANN. § 14.003(b)(4) (West 2002).
                                                          3